 



Exhibit (10)(b)
     As previously described in Wachovia’s proxy statement for the 2006 annual
meeting of shareholders, Wachovia maintains a compensation arrangement with
Ernest S. Rady, a director of Wachovia elected at the 2006 annual meeting of
shareholders. The compensation arrangement relates to Mr. Rady’s employment at
Wachovia following Wachovia’s acquisition of Westcorp on March 1, 2006 (at which
time Mr. Rady was not a director of Wachovia). As a Wachovia employee, Mr. Rady
is not separately compensated for his services as a director. Attached hereto is
information about Mr. Rady’s compensation arrangement with Wachovia.

 



--------------------------------------------------------------------------------



 



•   Chairman of Wachovia’s dealer finance business

  •   As Chairman of our dealer finance business, you will be the most senior
executive in our company with respect to issues relating to indirect consumer
automobile financing and auto dealer floor plan lending.     •   As such, we
will look to you for direction on major strategy and policy issues.     •   Tom
Wolfe, who will be responsible for the day-to-day operation of the dealer
finance business, and Carlos Evans, who is Wachovia’s Wholesale Segment leader
and who will be Tom’s supervisor, will provide monthly business unit review
updates to you and keep you apprised of any major issues affecting Wachovia’s
automobile and dealer finance business.

•   Chairman of Wachovia’s California banking business.

  •   As Chairman of Wachovia’s California’s banking business, you will be
Wachovia’s senior executive in California and will be asked to provide counsel
to Wachovia’s operational executives regarding Wachovia’s strategy for expanding
our general banking business in California, including potential acquisitions.  
  •   Chairman of a commercial lending committee that will look at loan
exposures in excess of a designated amount.     •   As is the case with the
dealer finance business, Wachovia’s general banking leadership in California
will provide monthly business unit review updates to you and keep you apprised
of any major issues affecting Wachovia’s general banking business in California.
    •   Due to your extensive business contacts in California, Wachovia would
also ask for your assistance in business development opportunities for our
commercial real estate and commercial lending businesses.

•   Reporting to Ben Jenkins, Head of Wachovia’s General Banking Group

•   Compensation

  •   Base Salary for 2006 and 2007 — $500,000     •   Incentive Compensation
for 2006 and 2007 — minimum of $275,000. Eligible for additional incentive
compensation under Wachovia Corporation Senior Management Incentive Plan.     •
  Subject to termination for cause or voluntary resignation     •   Two years
severance under terms set forth above if terminated without cause prior to
January 1, 2008     •   Upon payroll and benefits conversion, you will also be
eligible to participate in Wachovia’s employee benefits plans, including stock
option plans, to the same extent as other similarly situated senior executives

 